UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Health Sciences Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam Health Sciences Trust The fund's portfolio 11/30/07 (Unaudited) COMMON STOCKS (92.6%)(a) Shares Value Biotechnology (19.1%) Amgen, Inc. (NON) (S) 2,090,800 $115,516,700 Amylin Pharmaceuticals, Inc. (NON) (S) 272,300 10,399,137 Arqule, Inc. (NON) 492,400 3,195,676 Basilea Pharmaceutica AG (Switzerland) (NON) 9,000 1,559,958 Basilea Pharmaceutical 144A (Switzerland) (NON) 45,000 7,799,788 Biogen Idec, Inc. (NON) 920,800 68,249,696 Genentech, Inc. (NON) (S) 1,287,400 98,164,250 Genzyme Corp. (NON) 673,100 50,435,383 Idenix Pharmaceuticals, Inc. (NON) (S) 611,035 1,460,374 InterMune, Inc. (NON) (S) 351,400 5,706,736 Health Care Services (17.2%) Aetna, Inc. 321,600 17,971,008 AmerisourceBergen Corp. 363,600 16,496,532 Cardinal Health, Inc. 997,660 60,408,313 Centene Corp. (NON) 294,551 7,363,775 CIGNA Corp. 599,000 32,112,390 Coventry Health Care, Inc. (NON) 442,700 25,623,476 Express Scripts, Inc. (NON) 257,500 17,445,625 Health Management Associates, Inc. Class A 2,629,400 17,906,214 Laboratory Corp. of America Holdings (NON) (S) 236,300 17,171,921 LifePoint Hospitals, Inc. (NON) 593,900 18,790,996 McKesson Corp. 286,900 19,144,837 Omnicare, Inc. (S) 481,200 12,260,976 Quest Diagnostics, Inc. 212,400 11,694,744 UnitedHealth Group, Inc. 81,700 4,493,500 WellPoint, Inc. (NON) 569,400 47,949,174 Medical Technology (23.3%) Baxter International, Inc. 827,900 49,566,373 Becton, Dickinson and Co. 514,000 42,523,220 Boston Scientific Corp. (NON) (S) 4,293,400 54,225,642 Covidien, Ltd. 738,300 29,613,213 Edwards Lifesciences Corp. (NON) (S) 124,535 6,158,256 Hospira, Inc. (NON) 1,020,700 44,196,310 Medtronic, Inc. 1,967,400 100,042,290 Nobel Biocare Holding AG (Switzerland) 159,910 45,535,037 St. Jude Medical, Inc. (NON) (S) 1,067,500 42,433,125 Synthes, Inc. (Switzerland) 49,005 6,132,125 Varian Medical Systems, Inc. (NON) 293,300 14,653,268 West Pharmaceutical Services, Inc. (S) 189,600 7,123,272 Pharmaceuticals (32.9%) Abbott Laboratories (S) 930,900 53,536,059 Barr Pharmaceuticals, Inc. (NON) 841,300 45,177,810 Cephalon, Inc. (NON) (S) 230,700 17,284,044 Jazz Pharmaceuticals, Inc. (NON) (S) 326,700 5,067,117 Johnson & Johnson (S) 1,376,500 93,244,110 Mylan Laboratories, Inc. (S) 2,805,100 40,337,338 Novartis AG (Switzerland) 1,302,012 74,093,095 Ono Pharmaceutical Co., Ltd. (Japan) 256,200 13,057,927 Pfizer, Inc. 2,733,900 64,957,464 Roche Holding AG (Switzerland) 652,025 124,258,390 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 529,300 23,622,659 Wyeth 1,438,200 70,615,620 Total common stocks (cost $1,225,507,926) SHORT-TERM INVESTMENTS (20.2%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.40% to 5.44% and due dates ranging from December 3, 2007 to January 29, 2008 (d) 256,580,632 $255,883,044 Putnam Prime Money Market Fund (e) $128,240,505 128,240,505 Total short-term investments (cost $384,123,549) TOTAL INVESTMENTS Total investments (cost $1,609,631,475)(b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/07 (aggregate face value $26,888,864) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Japanese Yen $24,059,540 $23,350,109 2/20/08 $709,431 Swiss Franc 3,748,152 3,538,755 12/19/07 209,397 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/07 (aggregate face value $296,478,288) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation British Pound $21,995 $21,568 12/19/07 $(427) Euro 23,582,258 21,934,722 12/19/07 (1,647,536) Japanese Yen 37,406,615 36,351,563 2/20/08 (1,055,052) Swiss Franc 252,474,920 238,170,436 12/19/07 (14,304,484) Total $ NOTES (a) Percentages indicated are based on net assets of $1,897,793,322 . (b) The aggregate identified cost on a tax basis is $1,630,767,968 resulting in gross unrealized appreciation and depreciation of $620,949,610 and $110,819,086, respectively, or net unrealized appreciation of $510,130,524. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at November 30, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $248,858,963. The fund received cash collateral of $255,883,044 which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,481,624 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $55,369,653 and $32,191,135, respectively. At November 30, 2007, liquid assets totaling $23,890,550 have been designated as collateral for open forward commitments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Distribution of investments by country of issue at November 30, 2007: (as a percentage of Portfolio Value) Bermuda 1.6 Israel 1.2 Japan 0.7 Switzerland 13.8 United States 82.7 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. At November 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Health Sciences Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2008
